Citation Nr: 1600517	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Whether new and material evidence exists to reopen a claim for service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in November 2015; a hearing transcript is contained in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for bilateral hearing loss and depressive disorder associated with the hearing loss.  The bilateral hearing loss is rated as 50 percent disabling and the depressive disorder is rated as 30 percent disabling; his total disability rating is 70 percent.  Thus, the Veteran meets the scheduler criteria for a TDIU found in 38 C.F.R. § 4.16(a).

At his November 2015 Board hearing, the Veteran stated that after retiring from working at a mechanic in 1990, he tried working as a process server, an assistant for a shipping line, and a security guard.  He stated that he retired as a mechanic because he could no longer hear customer complaints and that his hearing loss eventually led him to leave all subsequent types of employment he tried.  He stated he last worked in 2010.  His wife also testified about the problems with employment that his hearing loss and his mood disturbances caused him.    

The Veteran has submitted several statements from various people in support of his claim.  There is a July 2010 statement from his treating physician which indicated that, while the Veteran would like to work, he was unable to do so due to his hearing loss.

The Veteran submitted a statement from a friend in November 2015.  The statement indicates that the friend had observed a progressive deterioration in his hearing ability over the past several ears which caused him to lose "many employment opportunities."  The friend concluded that the hearing impairment rendered him "basically unemployable."  

There is a November 2015 statement from a treating cardiology physician.  The physician notes that the Veteran suffers from hearing loss, that his wife accompanies him to all office visits to ensure he understands instructions given, and that "[d]ue to his medical problems he is really unable to be employed."  

Finally, there is a November 2015 statement from a professor at the Lynn University College of Business and Management that indicates that the Veteran was a "patient off and on" of hers for the past three years in which capacity she was helping him "cope with depression due to severe hearing loss."  The professor states that the hearing loss rendered the Veteran unemployable "as it is difficult to converse or to speak on the phone."  

There are also two VA examinations of record.  In October 2010, the Veteran underwent a VA audiological examination, where the examiner concluded that "hearing loss alone should not be a barrier to a range of employment settings."  In November 2010, he underwent a VA mental disorders examination, where the examiner denied there was total occupational and social impairment due to his mental disorder.  

The Board concludes that further examination is needed to determine whether the combined effect of the Veteran's service connected hearing loss and depression renders him unable to obtain and maintain substantially gainful employment and to reconcile the conflicting opinions of record on this issue.  

Regarding the Veteran's petition to reopen his claim for service connection for tinnitus, he was denied by the RO in a May 2015 rating decision.  He submitted a Notice of Disagreement (NOD) in June 2015.  This represents a timely NOD under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case (SOC) addressing the issue of whether new and material evidence exists to reopen a claim for service connection for tinnitus.  The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

2. Provide the Veteran with an examination to ascertain the functional impairment that results from his service-connected  disabilities. The examiner should provide information concerning the functional impairment that results from each disability that may affect the ability to function and perform tasks in a work setting. The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.

All pertinent symptomatology and findings should be reported in detail, but specifically those associated with his service-connected bilateral hearing loss (50 percent) and depressive disorder (30 percent).  If the Veteran is granted service connection tinnitus prior to the examination, this also should be reported.  

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3. After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If such issue remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case (SSOC), and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




